Case 1:20-cv-01775-UNA Document1 Filed 06/26/20 “seer 1 of 6

CLE
US pre b sur
UNITED STATES DISTRICT COURT COURTS

FOR THE DISTRICT OF COLUMBIA
220 JUN 26 AM 10: 07

Civil Division

 

RECEIVED
Carolyn E. O’Connor
Plaintiff COMPLAINT
v. Case: 1:20-cv-01775 Jury Demand

Assigned To : Unassigned

Assign. Date : 6/26/2020
United Kingdom, as represented Description: Pro Se Gen. Civil (F Deck)
by The British Embassy, in the
United States and John Does one

i Fo enon

  
  
 

 

|
JUN 26 2020

  

 

    

to ten.
Defendants
ttmceenes
Us Angela dD Caesar, Clerk of Cou
det Court, District of Columbia

    
 

And so comes the Plaintiff, having only recently learned of personal injury and economic loss,
due to the intentional acts of Defendants, in their withholding of compensation/remunerations
due the line of the O'Connor family, of which Plaintiff is a descendant.

As noted in the enclosure (Exhibit 1), Plaintiff has been dealt with in bad faith dealings by
governmental representatives of the United Kingdom, in their failure, deliberate or otherwise, to
pay the allotted compensation due war widows whose spouses fought for the cause of the United
Kingdom and died in said cause.

Allegations against the United Kingdom is, as follows:

NEGLIGENCE BY DEFENDANTS

United Kingdom agents, employees and other representatives did not or would not engage in due
diligence in seeking Plaintiff's family, and who had knowledge of Plaintiffs descendants, to pay
war widow compensation to said family.

Due to Tory hatred, Plaintiffs family could not leave forwarding addresses, but did remain in the
City of Boston and could be found there.

Three shillings, considered a goodly sum during that time, was due Margaret, the widow of
Patrick O'Conner and their children.

As damages for said negligence, Plaintiff claims personal injury and economic loss and is injured
to the amount of three shillings in British currency, in the amount of 5% compounded quarterly
since August 1775 to the present time, or the sum of Fifteen Million Dollars (U.S. $15,000,000.).

1

 
Case 1:20-cv-01775-UNA Document1 Filed 06/26/20 Page 2 of 6

INTENTIONAL ACTS BY THE DEFENDANTS

The United Kingdom decided to forget those who fought and died for their cause because of the
unanticipated outcome of this war and so, in punishment for alleged failure on the part of their
Colonist troops, did not or would not pay the due compensation for fallen soldiers to their
widows. This was their custom and practice.

Without these due monies, Plaintiff's family could not economically start over in another country,
could not return to Great Britain, and did not have the funds to leave the area and could not
economically start over again where they were. Plaintiff's family was trapped in Boston, and
were, on an ongoing basis, stigmatized as Tory's and economically oppressed for said stigma.
This stigma on Plaintiff's family continued even up to Plaintiffs ancestor/Grandfather, Peter
Xerces O'Connor, who enlisted in the Spanish-American War.

The monies due the O'Conner/O'Connor (changed to O'Connor in the 1820 censes) family, have
never been paid. Therefore, Plaintiff claims said payment on behalf of her ancestors.

As damages for said intentional acts toward Plaintiff, Plaintiff claims personal injury and
economic loss and is injured to the amount of three shillings in British currency, in the amount
of 5% compounded quarterly since August 1775 to the present time, or the sum of Fifteen Million
Dollars (U.S. $15,000,000.).

BAD FAITH DEALINGS BY UNITED KINGDOM MILITARY AUTHOIRTIES

Plaintiff was falsely represented by United Kingdom Military employees that they had no
records of said enlistment of Patrick O'Conner, advising that they had not such records. Bryan
O'Conner, Patrick's older brother, also died in said war as an officer (who went traveled to and
from the United Kingdom to the colonies) and also inquired as to this record. Again, no records
was the representation.

Even The United States has records of their military of this war, and the British, being
meticulous records keepers have no credibility in their representations, initially claiming that
they have personnel records for all their wars.

Plaintiff was steered by said military authorities to useless websites who provided no
information.

As damages for said bad faith dealings with Plaintiff, Plaintiff claims personal injury and
economic loss and is injured to the amount of three shillings in British currency, in the amount
of 5% compounded quarterly since August 1775 to the present time, or the sum of Fifteen Million
Dollars (U.S. $15,000,000.).

JOINT AND SEVERAL LIABILITY

All Defendants are, jointly and severally, liable for Plaintiffs damages.

REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by Jury on all issues. Trial may be bifurcated by damages and liability,
etc.

 
Case 1:20-cv-01775-UNA Document1 Filed 06/26/20 Page 3 of 6

COMPENSATORY DAMAGES

Compensatory Damages are claimed by Plaintiff, against all Defendants, jointly and severally, in
the amount of six shillings in British currency, in the amount of 5% compounded quarterly since
August 1775 to the present time or thirty Million Dollars (U.S. $30,000,000.), in addition to all
costs, fees, including costs of collection, and any other remuneration associated with said
damages and/or found for the Plaintiff by Jury,

PUNITIVE DAMAGES

Punitive Damages, are claimed by Plaintiff, against all Defendants, jointly and severally, in the
amount of six shillings in British currency, in the amount of 5% compounded quarterly since
August 1775 to the present time or Thirty Million Dollars ($30,000,000.), in addition to all costs,
fees, including costs of collection, and any other remuneration associated with said damaged
and/or found for the Plaintiff by Jury, including liens on other properties, and entities affiliated

Humbly submitted to the Court,

 
   
 

Carolyn E. onnor 0 /a 202.0
CEO:ms

Addresses of the Parties to the lawsuit:

1.) British Embassy in Washington, D.C., 3100 Massachusetts Avenue, N.W., Washington, D.C.
20008, to the attention of Dame Karen Pierce, Telephone no.: 202/588-6500.

2.) Carolyn E. O'Connor, 2335 Altamont Place S.E., Unit 309, Washington, D.C. 20020,
Telephone No.: 202/809-7585

 
 

Case 1:20-cv-01775-UNA Document1 Filed 06/26/20 Page 4 of 6

EXHIBIT 1

 
Case 1:20-cv-01775-UNA Document1 Filed 06/26/20 Page 5 of 6

‘Ministry of Defence
Main Building

. Whitehall
Ministry London SW1A 2HB

of Defence _ United Kingdom

Ref: T02019/07836 Telephone: +44 (0)20 7218 9000 (Switchboard) ‘
E-mail: People-Sec-
, ParliMailbox@mod.gov.uk
Carolyn Q’Connor
- 1226 Vermont Ave .
N W Washington DC 20005 15 July 2019
USA .
Dear Ms O'Connor, ~

Thank you for your letters of 19 April and 17 June 2019, addressed to the Secretary of State for
Defence, the Rt Hon Penny Mordaunt MP, regarding your ancestral ties to Patrick O'Conner. As
you will appreciate, the Secretary of State for Defence receives a high Volume of correspondence
and it is not always possible for her to personally respond. Your email has, therefore, been
forwarded to the Defence People Secretariat and | have been asked to reply.

iti is noted that. the period of service concemed is over 200 years ago and the details that you have
provided are very limited and currently there are no'means to verify them. The matter of payment
of pensions and other financial awards to members of the British Army from the period i in question -
is a matter of public record. The surviving contemporaneous records related to qualifying criteria
for the award of such payments are held in the UK’s National Archives and can be accessed by
any member of the public. The archive has set out guidance in a research note detailing pre-First
World War pension records detailing relevant record classes. This can be accessed via the
_ following link and includes links to the main achive site including the main‘ catalogue and how to
access the records (both remotely or in n person):

www. chi

 

Furthermore, any claims brought against another party-are subject to the Limitation Act’ 4980. This
means that as a matter of public policy, there is a deadline within which claims can be brought.
against another person or company, so that people. and businesses do not run the risk of very old
claims being brought against them when, for‘example, all the facts relating to the claims have been
forgotten by everyone involved. Keeping this in-mind you must appreciate that-any claim that may
have been substantiated for Patrick O'Conner’ pension or any other benefits would be barred-by
the lapse of time.

| realise this may come as a disappointing response, but | hope this clarifie ies the position.

Yours sincerely,

Defence People Secretariat

 
 

. oe . retariat
& Case 1:20-cv-01775-UNA Ty HeelquiatRsi 06/26/20 Page 6 of 6

IDL 24 Blenheim Building
Marlborough Lines

Ministry Andover
Hampshire, SP11 8HJ

of Defence United Kingdom

Ref: Army/Sec/21/03/TO201 9/02655 E-mail: ArmySec-Group@mod.gov.uk
Website: www.army.mod.uk

Carolyn O’Connor
1226 Vermont Ave , 25 March 2019
N W Washington DC 20005
USA
Dear Ms O'Connor

Thank you for your letter of 19 February 2019 to the Secretary of State for Defence in
which you requested copies of records held regarding to your ancestor, Patrick O’Conner.
Your letter has been forwarded to the Army Secretariat and | have been asked to reply.

| was very interested to read about Patrick and his.service in the British Army. As | am .
sure you will appreciate, the MOD no longer holds any records relating to Patrick’s service
almost 250 years ago.

| would therefore recommend that you have a look at surviving official material that now
exists in the public domain. | set out below some links to websites that may assist you in
your search.

The National Archives would be a very good starting point for research into this period.
The following web address contains a number of links to guides about researching

individual military history: http:/Awww.nationalarchives.gov.uk/help-with-your-
research/research-quides/?research-category=military-and-maritime.

 

Furthermore, you may wish to access the archives and expertise of the staff at the
National Army Museum. A link to their website is as follows:
https://www.nam.ac.uk/collections/templer-study-centre.

 

| hope this is helpful and wish you luck with your search.
Yours sincerely, ete
H GMeneg-

Hannah Cheney
Army Secretariat
